EXHIBIT 10.4

RESTRICTED STOCK UNIT AWARD

 

RESTRICTED STOCK UNIT AWARD AGREEMENT dated as of
                                , between PepsiAmericas, Inc., a Delaware
corporation (the “Corporation”), and (Employee Name), an employee of the
Corporation or one of its subsidiaries (the “Employee”).

 

WHEREAS, the Board of Directors of the Corporation has established and the
shareholders have approved the Corporation’s 2000 Stock Incentive Plan, as most
recently amended in 2005 (the “Plan”);

 

WHEREAS, the Management Resources and Compensation Committee of the Board of
Directors of the Corporation (the “Committee”), in accordance with the
provisions of the Plan, has determined that the Employee is entitled to a
Restricted Stock Unit Award under the Plan;

 

NOW, THEREFORE, in consideration of the foregoing and the Employee’s acceptance
of the terms and conditions hereof, the parties hereto have agreed, and do
hereby agree, as follows:

 

1.                                       The Corporation hereby grants to the
Employee, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, (number of units) Restricted Stock Units on the
terms and conditions herein set forth (the “Restricted Stock Units”).

 

2.                                       During the period before restrictions
on the Restricted Stock Units awarded hereunder lapse or the Restricted Stock
Units are forfeited (the “Restriction Period”), no shares of Common Stock of the
Corporation shall be set aside for the benefit of the Employee.  Further, the
Employee has no right to vote any shares or receive any dividends on Common
Stock with respect to this Award during the Restriction Period.

 

3.                                       If the Employee shall have been
continuously in the employment of the Corporation for a period of three years
from the date of grant of this Restricted Stock Unit Award, the Corporation
shall deliver to the Employee a lump sum cash payment equal to the product of
the number of Restricted Stock Units awarded under this Agreement multiplied by
the fair market value of the Corporation’s Common Stock on the third anniversary
of the date of grant, or if such date is not a trading day at the New York Stock
Exchange then the first trading day immediately following the third anniversary
of the date of grant.  If the Corporation’s Common Stock is no longer traded on
New York Stock Exchange, the Committee shall, with the advice of its outside
accountants, determine the fair market value of the Corporation’s Common Stock
for purposes of making this calculation.

 

4.                                       In the event of the termination of the
Employee’s employment with the Corporation by reason of (a) the Employee’s
Retirement at a time when the Employee is at least 55 years of age, if
Corporation approved, or (b) the death of the Employee, and if there then remain
any Restricted Stock Units subject to restrictions hereunder, then such
restrictions shall be deemed to have lapsed and a lump sum cash payment
calculated in accordance with Section 3

 

--------------------------------------------------------------------------------


 

shall forthwith be delivered to the Employee (or the legatees under the last
will of the Employee, or to the personal representatives or distributees of the
Employee).

 

5.                                       In the event of the termination of the
Employee’s employment with the Corporation by reason of the permanent and total
disability of the Employee (within the meaning of Section 22(e)(3) of the Code),
and if there then remain any Restricted Stock Units subject to restrictions
hereunder, then the Restricted Stock Units shall continue to vest until such
restrictions shall be deemed to have lapsed.

 

6.                                       Should the Employee be a key employee
as that term in defined in Section 416 of the Internal Revenue Code, any payment
hereunder resulting from termination of employment pursuant to Section 4 or 5
shall be deferred until the later of six months from the date of the Employee’s
termination of employment or the date all restrictions applying to this Award
lapse.

 

7.                                       Except as provided in Sections 4 and 5,
if the Employee ceases to be an employee of the Corporation during the
Restriction Period, then the Restricted Stock Units to which the Employee has
not theretofore become entitled pursuant to Section 3 shall be forfeited, and
all rights of the Employee in and to such Restricted Stock Units shall lapse. 
In addition, the Committee shall from time to time determine in its sole
discretion whether any period of nonactive employment, including authorized
leaves of absence, or absence by reason of military or governmental service,
shall constitute termination of employment for the purposes of this Section.

 

8.                                       The granting of this Restricted Stock
Unit Award shall not in any way prohibit or restrict the right of the
Corporation to terminate the Employee’s employment at any time, for any reason. 
The Employee shall have no right to any prorated portion of the value of the
Restricted Stock Units otherwise deliverable to the Employee on the anniversary
hereof next following a termination of employment (whether voluntary or
involuntary) in respect of a partial year of employment.

 

9.                                       Any payment required under this
Agreement shall be subject to all requirements of the law with regard to income
and employment withholding taxes, filings, and making of reports, and the
Corporation and the Employee shall use their best efforts to satisfy promptly
all such requirements, as applicable.

 

10.                                 In the event of a “change in control”, as
that term is defined in the Plan, then the Employee shall have all the rights
specified in Paragraph 10(B) of the Plan, which shall include the immediate
lapsing of all restrictions on the Restricted Stock Units.

 

11.                                 Each capitalized word used in this Agreement
without definition shall have the same meaning set forth in the Plan, the terms
and conditions of which shall constitute an integral part hereof.  For all
purposes of this Agreement, references to employment with the Corporation shall
include employment with any of the Corporation’s subsidiaries.

 

12.                                 Any notice which either party hereto may be
required or permitted to give the other shall be in writing and may be delivered
personally or by mail, postage prepaid, addressed to the Treasurer of the
Corporation at its principal office and to the Employee at his address as

 

2

--------------------------------------------------------------------------------


 

shown on the Corporation’s payroll records, or to such other address as the
Employee by notice to the Corporation may designate in writing from time to
time.

 

13.                                 Nothing herein contained shall confer on the
Holder any right to continue in the employment of the Corporation or interfere
in any way with the right of the Corporation to terminate the Holder’s
employment at any time; confer on the Holder any of the rights of a shareholder
with respect to any of the Restricted Stock Units; affect the Holder’s right to
participate in and receive benefits under and in accordance with the provisions
of any pension, profit-sharing, insurance, or other employee benefit plan or
program of the Corporation or any of its subsidiaries; or limit or otherwise
affect the right of the Board of Directors of the Corporation (subject to any
required approval by the shareholders) at any time or from time to time to
alter, amend, suspend or discontinue the Plan and the rules for its
administration; provided, however, that no termination or amendment of the Plan
may, without the consent of the Holder, adversely affect the Holder’s rights
under the Restricted Stock Units.

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Senior Vice President

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

Employee

 

 

3

--------------------------------------------------------------------------------